Case 2:19-cr-00134-SPC-NPM Document 48 Filed 07/10/20 Page 1 of 5 PageID 160




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


UNITED STATES OF AMERICA

v.                                                   Case No. 2:19-cr-134-FtM-38NPM

RICHARD PAUL COTE


                                        ORDER

      Before the Court is Defendant’s Motion for Essential Medical Testing (Doc. 41).

Defendant is in the custody of the U.S. Marshal, and pursuant to an arrangement with the

Sheriff of Glades County, Florida, Defendant is detained in the Glades County Jail.

Challenging the conditions of confinement, Defendant seeks an order compelling the

Marshal and the Sheriff to administer a COVID-19 test.

      But to prevent circumvention of the obligation to exhaust administrative remedies

before seeking judicial relief, and to ensure that the persons responsible for the custody

and care of the defendant are properly notified and brought before the court, any

complaints about the conditions of confinement that do not concern a defendant’s access

to counsel or the ability to prepare a defense must be pursued in a separate civil action

and not by motion in the defendant’s criminal case. See United States v. Darcy, No. 1:17-

cr-00036-MR-WCM, 2020 WL 2573251, *4 (W.D.N.C. May 21, 2020) (denying motion

filed in criminal case and requiring incarcerated movant to pursue conditions-of-

confinement claim concerning COVID-19 in a civil action instead); United States v. Kahn,

No. 17-CR-0029-ABJ, 2019 WL 3977353, *1-2 (D. Wyo. Mar. 29, 2019) (declining to

analyze the merits of the pretrial detainee’s conditions-of-confinement motion because
Case 2:19-cr-00134-SPC-NPM Document 48 Filed 07/10/20 Page 2 of 5 PageID 161




when such claims do not concern access to counsel or the ability to prepare a defense, it

is not appropriate to address them in the criminal action); United States v. Andrews, No.

1:12–cr–100, 2014 WL 1379683, *3 (N.D. W. Va. Apr. 8, 2014) (“Courts have consistently

held that an incarcerated individual must bring challenges to his conditions of confinement

through a civil action” and cannot do so “though a motion filed in his criminal case.”)

(collecting cases); United States v. Luong, No. CR. 99-433 WBS GGH, 2009 WL

2852111, *2 (E.D. Cal. Sept. 2, 2009) (“Claims of inadequate medical treatment or other

complaints regarding conditions of confinement potentially involve the Marshal, Sheriff,

or other person or persons responsible for the custody and care of the defendant.

Entertaining defendant’s filings in [his criminal] action fails to properly apprise those

individuals who have the requisite authority and ability to address and potentially remedy

defendant’s grievances.”). Thus, “Defendant’s request for medical testing should be

addressed in a civil proceeding,” because “[e]ntertaining Defendant’s motion here does

not properly apprise [the Marshal and the Sheriff] or allow them to defend the claim.”

United States v. Hogsett, No. 2:20-CR-68-FTM-38NPM, 2020 WL 3490191, *2 (M.D. Fla.

June 26, 2020) (overruling objections to an order denying a request for a COVID-19 test).

      In an attempt to sidestep this well-established body of law, Defendant supplements

his conditions-of-confinement claims with two additional arguments: (1) his access to

counsel is implicated because without a test result he will be unable to confer with his

counsel during any in-person sentencing hearing; and (2) a test result would inform

decisions about sentencing and incarceration, and potentially provide a basis to revisit

the propriety of detention while awaiting sentencing.




                                           -2-
Case 2:19-cr-00134-SPC-NPM Document 48 Filed 07/10/20 Page 3 of 5 PageID 162




       Notably, there are no allegations that the Defendant is or ever has been

symptomatic for COVID-19; that the Defendant has ever been in close, personal and

unprotected contact with someone who tested positive for COVID-19; or that the

Defendant has ever requested a COVID-19 test and been denied. Indeed, the facts

presented in the motion compellingly suggest that if a test becomes advisable due to

symptoms or significant unprotected contact with a confirmed case, a test will likely be

administered.

       Further, the conjecture offered concerning the inability to confer with counsel

during sentencing does not withstand scrutiny. First, the potential penalties for the offense

to which the Defendant has entered a guilty plea include a term of incarceration of up to

twenty years (Doc. 28), and so if the Defendant does not consent to conduct the

sentencing proceeding remotely, it is unlikely that the sentencing hearing will be

conducted in person until the “Judicial Conference of the United States determines that

the emergency no longer materially affects the United States courts or this district.” In re:

The National Emergency Declared on March 13, 2020, Case No. 8:20-mc-25, slip op. at

p.3 (M.D. Fla. June 29, 2020). 1 Second, there is no suggestion that people must avoid

being in the vicinity of others without first confirming that the potential contacts have

received a negative test result. 2 Rather, various guidelines call for moderate distancing,

protective equipment, and frequent sanitization and hygiene. The Court has adopted, and




1 In fact, when moving to continue the sentencing hearing, Defendant conceded as much.
(Doc. 42).
2 And any currently negative test result would provide no assurances concerning the
Defendant’s disease status when the sentencing hearing is conducted weeks or months
from now.


                                            -3-
Case 2:19-cr-00134-SPC-NPM Document 48 Filed 07/10/20 Page 4 of 5 PageID 163




will continue to utilize, such protective measures for any in-person proceedings so long

as the national emergency materially affects its operations, while also affording parties

the opportunity to confidentially confer with their counsel. And if the sentencing is

conducted remotely, the Court “is satisfied that video conference and telephone

connectivity allow Defendant access to counsel as needed before and during any

proceeding.” Hogsett, 2020 WL 3490191 at *2.

       Finally, Defendant does not explain how the possibility of being an asymptomatic

COVID-19 carrier would be relevant to sentencing or material to continued detention

pending sentencing, and so it remains “unclear why a test, whatever its results might

prove, relates to this Court’s decision to release or sentence” the Defendant. Id.

Defendant “no more knows that he has been exposed to the virus than any other illness,”

and the Glades County Jail “has procedures in place, like medical isolation and treatment,

should Defendant contract, or manifest symptoms of COVID-19.” Id. Moreover, with

respect to determining whether any COVID-related measures may be appropriate during

any term of incarceration, the Bureau of Prisons “is processing all newly-sentenced BOP

inmates through one of three quarantine sites;” is testing “all inmates upon arrival;” and

testing them again “before movement to their designated BOP facility.” 3

       Accordingly, it is hereby ORDERED:

       The Motion for Essential Medical Testing (Doc. 41) is DENIED without prejudice

to pursuing the asserted claim and requested relief in a separate civil action.




3     See    “BOP      Implementing     Modified       Operations,”       available     at
https://www.bop.gov/coronavirus/covid19_status.jsp (last visited July 10, 2020).


                                           -4-
Case 2:19-cr-00134-SPC-NPM Document 48 Filed 07/10/20 Page 5 of 5 PageID 164




      DONE and ORDERED in Fort Myers, Florida on July 10, 2020.




                                      -5-
